                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


GARY A. SMITH

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:18-cv-00916

STATE OF WEST VIRGINIA, et al.,

                          Defendants.



                                        ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On May 20, 2019, Magistrate Judge

Tinsley submitted his Proposed Findings and Recommendation [ECF No. 5]

(“PF&R”), recommending the court dismiss this civil action pursuant to the provisions

of 28 U.S.C. § 1915(e)(2)(B) and 1915A and deny the plaintiff’s Application to Proceed

without Prepayment of Fees and Costs [ECF No. 1]. The deadline to file objections to

the PF&R has passed, and, to date, no objections have been filed.

      Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court DISMISSES this civil action pursuant to the provisions

of 28 U.S.C. § 1915(e)(2)(B) and 1915A and DENIES the plaintiff’s Application to

Proceed without Prepayment of Fees and Costs [ECF No. 1].
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.

                                      ENTER:       June 14, 2019




                                         2
